         Case 3:21-cv-00121-BAJ-EWD            Document 42       05/04/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

  BROOK PLAISANCE, FREDRICK
  BASS,         AMANDA      COLEMAN,
  STEPHEN STRICK, AND WILLIAM
  GRIESHABER                                          CIVIL ACTION NO.: 21-121-BAJ-EWD
  on behalf of themselves and all others
  similarly situated,
                              Plaintiffs
                                                      JUDGE: BRIAN A. JACKSON
      VERSUS

  STATE OF LOUISIANA WORKFORCE
  COMMISSION; AVA DEJOIE, in her                      MAGISTRATE:         ERIN     WILDER-
  official capacity as Secretary of the               DOOMES
  Louisiana Workforce Commission; and
  JOHN BEL EDWARDS, in his official
  capacity as chief executive officer of the
  State of Louisiana,
                              Defendants

               MOTION TO ENROLL ADDITIONAL COUNSEL OF RECORD

       NOW INTO COURT, through undersigned counsel, comes Defendants, the Louisiana

Workforce Commission and Secretary Ava Dejoie, who/which respectfully move the Court to

permit Erica P. Sensenbrenner (La. Bar Roll No. 38400) of the law firm Adams and Reese LLP,

701 Poydras Street, Suite 4500, New Orleans, Louisiana 70139, to enroll as additional counsel of

record in this matter.

       WHEREFORE, Defendants, the Louisiana Workforce Commission and Secretary Ava

Dejoie, pray that the Court enter an Order allowing Erica P. Sensenbrenner of the law firm Adams

and Reese LLP to enroll as additional counsel of record in this matter.




                                                  1
        Case 3:21-cv-00121-BAJ-EWD             Document 42      05/04/21 Page 2 of 2




                                              Respectfully Submitted:

                                              ADAMS AND REESE LLP

                                              /s/ Kellen J. Mathews
                                              William B. Gaudet (#1374)
                                              Kellen J. Mathews (#31860)
                                              ADAMS AND REESE LLP
                                              Hancock Whitney Center
                                              701 Poydras Street, Suite 4500
                                              New Orleans, LA 70139
                                              Telephone: (504) 585-0263
                                              Fax: (504) 566-0210
                                              William.Gaudet@arlaw.com
                                              Kellen.Mathews@arlaw.com

                                              ATTORNEYS FOR STATE OF LOUISIANA
                                              WORKFORCE COMMISSION AND AVA
                                              DEJOIE


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of May, 2021, the foregoing pleading was filed and

served via CM/ECF on all counsel of record.



                                              /s/ Kellen J. Mathews
                                              Kellen J. Mathews




                                                  2
